                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JPMORGAN CHASE BANK, N.A.,                  :   CIVIL ACTION NO. 4:05-CV-2007
S/B/M TO CHASE HOME FINANCE,                :
LLC, S/B/M TO CHASE MANHATTAN               :   (Chief Judge Conner)
MORTGAGE CORPORATION,                       :
                Plaintiff                   :
                                            :
             v.                             :
                                            :
LAVERNE FLOWERS A/K/A                       :
LAVERNE PARRIS, JULIAN FORD                 :
A/K/A JULIA FORD A/K/A JULLIAN              :
FORD,                                       :
               Defendants                   :

                                       ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of Plaintiff's Motion

(Doc. 74) to Postpone Marshal’s Sale of the mortgaged property, it is hereby

ORDERED that said motion is GRANTED. The sale of 3802 HORIZON DRIVE,

LONG POND, PA 18334 is postponed three months to the Marshal's Sale scheduled

for September 5, 2019. No further advertising or additional notice to lienholders or

Defendants is required. However, the Marshal is directed to announce the

continuation and new date to the assembled bidders and Plaintiff is to forward a

copy of this Order to Defendants via first class mail.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
